Case 2:12-md-02326 Document 8509 Filed 08/21/20 Page 1 of 4 PageID #: 120733




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE:      BOSTON SCIENTIFIC CORP.,
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                           MDL No. 2326


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                        ORDER AND SUGGESTION OF REMAND

         Pursuant to 28 U.S.C. § 1407 and the Rules for Multidistrict Litigation promulgated

thereunder, specifically Rule 10.1(b), the court suggests that the cases on Exhibit A be remanded

to the United States District Courts from which they came, as identified on Exhibit A. The cases

were transferred by the Judicial Panel on Multidistrict Litigation (“JPML”) and are related to MDL

2326 (“BSC MDL”), 2:12-md-2326, one of seven MDLs assigned to me by the JPML. The seven

MDLs combined totaled over 100,000 cases since inception.


         Of the approximately 26,085 cases originally filed in or transferred to the BSC MDL, 158

remain. Of the remaining 158 cases, 5 are listed on Exhibit A and are ready to be remanded to the

jurisdictions from which they came. In particular, the time to conduct discovery is complete in the

cases on Exhibit A, and the parties have had time to file dispositive and Daubert motions,

responses and replies. For the convenience of the parties and in order to promote the final

resolution of these cases, it appears to the court that the cases would be more expeditiously

concluded in the venues from which they arise. Upon remand, I urge the receiving court to

immediately set these cases for trial without reopening discovery. Further discovery will only
Case 2:12-md-02326 Document 8509 Filed 08/21/20 Page 2 of 4 PageID #: 120734




result in unjust delay. Extensive development of these cases over a period of years has made

such further action completely unnecessary.


       On or before August 28, 2020 (7 days from the date of this order), the parties are

ORDERED to confer and to file in their individual case, all documents from the main MDL that

the parties jointly deem relevant to constitute an appropriate record for the receiving court to

consider. When filing the documents from the main MDL, the parties are directed to use the

CM/ECF event entitled “Designation of Record for MDL Transfers” (available under Civil > Other

Filings > Other Documents). When completing the event, the “Main Document” should be the list

of joint designations from the main MDL, and the “Attachments” should be each individual

document on the joint designation list with the “Description” being the ECF number and a brief

description of the document (i.e. ECF 96 – Defendant’s Motion for Summary Judgment).


       The court ORDERS that upon receipt and filing of an order to remand from the Clerk of

the JPML (hereinafter the “Transfer Date”), the Clerk of this court, pursuant to 28 U.S.C. § 1407,

shall remand the cases to the jurisdictions identified on Exhibit A. If the cases remain pending on

the Transfer Date, they must be remanded, and the parties shall bear the consequences in the

receiving court of any failure to prepare an appropriate record as directed in this order. The parties

and the receiving court are advised that all Pretrial Orders entered in this matter are available for

review on the court’s website at www.wvsd.uscourts.gov/MDL/boston/orders.html, and the master

docket sheet can be found on this court’s CM/ECF at 2:12-md-2326. Finally, the court advises the

parties that while the docket of these individual cases will be remanded to the receiving court, it

is the parties’ responsibility to follow the receiving court’s procedure for identifying any individual

motions that remain pending and in need of ruling.

                                                  2
Case 2:12-md-02326 Document 8509 Filed 08/21/20 Page 3 of 4 PageID #: 120735




       On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract the cases on Exhibit A and remand them to the jurisdictions identified on

Exhibit A. After remand of the cases, the Clerk is DIRECTED to formally dismiss the cases and

strike them from the docket of this court.


       The court further DIRECTS that a copy of this Order and Suggestion of Remand and

Exhibit A be filed in the cases on Exhibit A and sent to the Clerk of the MDL Panel and counsel

of record or any unrepresented party.


                                             ENTER: August 21, 2020




                                               3
    Case 2:12-md-02326 Document 8509 Filed 08/21/20 Page 4 of 4 PageID #: 120736


                                          EXHIBIT A
                                           Remands



    Civil Action    Case Style                                      Venue
1   2:12-cv-01006   Rosas v. Boston Scientific Corporation          Eastern District of California
2   2:12-cv-05179   Henry v. Boston Scientific et al                Southern District of Mississippi
3   2:14-cv-17998   Cline et al v. Boston Scientific Corporation    Western District of Arkansas
4   2:15-cv-02094   Richard v. Boston Scientific Corporation        Eastern District of Louisiana
5   2:18-cv-00297   Rogers v. Boston Scientific Corporation et al   Western District of Tennessee
